UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARLON SPRATLEY,
Plaintiff-Appellant,

v.

HAMPTON CITY FIRE DEPARTMENT;
                                                                  No. 96-2127
GREGORY B. CADE, Individually and
in his Capacity as Fire Chief of
Hampton City Fire Department,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
J. Calvitt Clarke, Jr., Senior District Judge.
(CA-95-91-4)

Submitted: August 29, 1997

Decided: September 26, 1997

Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Beverly D. Crawford, Sa'ad El-Amin, EL-AMIN & CRAWFORD,
Richmond, Virginia, for Appellant. A. Paul Burton, Jr., Cynthia
Eppes Hudson, CITY ATTORNEY'S OFFICE, Hampton, Virginia,
for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Marlon Spratley appeals from the district court's order granting
summary judgment in favor of Defendants and dismissing his
employment discrimination action alleging violations of Title VII of
the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C.A. §§ 2000e to
2000e-16 (West 1994 & Supp. 1997). We affirm.

Spratley, an African-American male, was employed from 1985 to
1994 as a firefighter and a medic/firefighter by the Defendant Hamp-
ton City Fire Department ("City"). In May 1993, Spratley was
involved in an accident with a citizen driver while driving a City fire
truck to an emergency call. The accident investigator emphasized, in
his report, the citizen driver's inattention to the emergency vehicle,
and noted that the "citizen driver contributed to the accident." (Joint
Appendix [J.A.] 150). The investigator also noted that "firefighters
need to be cautious when responding, particularly when making
abnormal traffic movements." (Id.) Defendant Fire Chief Gregory
Cade reviewed the accident report, determined that Spratley was at
fault for the accident, and issued a written reprimand. Spratley filed
a grievance which the citizen grievance panel denied at the final stage
of the grievance process.

Following the denial of his grievance, Spratley called in sick on
December 2, 1993. Spratley provided a doctor's note indicating that
he suffered from Cephalalgia1 and could not return to work until
December 17, 1993. Also in December 1993, Spratley filed a com-
plaint with the Equal Employment Opportunity Commission
("EEOC"), alleging that his reprimand was the result of race discrimi-
nation. The Defendants received notice of the charge.
_________________________________________________________________
1 DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 299 (28th ed. 1995),
defines Cephalalgia as a headache.

                    2
Spratley continued to call in sick and turned in a doctor's note cov-
ering the period from December 2, 1993, to February 2, 1994. The
note diagnosed Spratley with cluster headaches and situational
depression. At that time, Spratley was authorized to use his sick leave
and was paid his full salary for the time off.

On February 2, 1994, Spratley requested to continue sick leave and
submitted another doctor's note stating that he could not return to
work until March 2, 1994. Chief Cade requested that Spratley obtain
information from his doctor explaining in more detail the need for an
additional month of sick leave, and enclosed a City medical certifica-
tion form for Spratley's doctor to fill out.2 Spratley failed to return the
form. Chief Cade then directed Spratley to report to Dr. Timothy
Raines for a fitness for duty examination that had been scheduled for
him.3 Spratley failed to report to Dr. Raines. Chief Cade then
attempted to meet with Spratley to discuss the situation. Spratley
refused to meet and suggested that Chief Cade speak with his attor-
ney.

Chief Cade then wrote Spratley proposing to terminate his employ-
ment effective March 16, 1994, because of (1) insubordination in his
refusal to take necessary steps to substantiate his need for sick leave,
and (2) unauthorized absence due to failure to comply with leave poli-
cies. On March 22, 1994, Chief Cade informed Spratley that his ter-
mination would be effective March 31, 1994, and that he had the right
to grieve the termination. Spratley did not grieve the termination but
did file another complaint with the EEOC alleging denial of sick
leave and retaliatory firing.
_________________________________________________________________

2 The City Personnel Policy Manual provides that: "[w]hat constitutes
acceptable evidence of illness, injury, or other incapacity of the
employee himself/herself shall be determined by the department head.
. . . When there is reason to believe that an employee is abusing sick
leave privileges, a medical certificate may be required prior to approving
sick leave of any duration." (J.A. 80).
3 The City Personnel Policy Manual provides that: "[i]n cases where an
employee's continued and/or periodic absences severely impact on pro-
ductivity, the supervisor may arrange for a fitness for duty examination
by a physician at the City's expense." (J.A. 75).

                     3
In July 1995, Spratley filed a complaint in the district court alleg-
ing (1) that the City violated Title VII of the Civil Rights Act of 1964
by terminating his employment in retaliation for his filing of a dis-
crimination charge with the EEOC; (2) that both the City and Chief
Cade discriminated against him on the basis of his race in violation
of 42 U.S.C. § 1981 (1994), in terminating his employment; (3) that
Chief Cade violated 42 U.S.C. § 1983 (1994); (4) that the City
breached his employment contract; and (5) that the City and Chief
Cade are liable for intentional infliction of emotional distress. The
Defendants filed a motion for summary judgment, which the district
court granted.

On appeal, Spratley asserts that the district court erred in granting
summary judgment to the Defendants because the Defendants wrong-
fully discharged him because of his race and in retaliation for his fil-
ing of a complaint with the EEOC. To establish a claim of
employment discrimination under 42 U.S.C. § 1981, or an equal pro-
tection claim under 42 U.S.C. § 1983 on the basis of race, Spratley
must meet the same proof scheme as required under Title VII. See
Mullen v. Princess Anne Volunteer Fire Co., 853 F.2d 1130, 1136
(4th Cir. 1988); Gairola v. Virginia Dep't of Gen. Servs., 753 F.2d
1281, 1287 (4th Cir. 1985). Thus, to establish a prima facie case of
discrimination, Spratley must show that: (1) he is a member of a class
protected by Title VII; (2) his misconduct was of comparable serious-
ness to the misconduct of employees not within the protected class;
and (3) the discipline imposed on him was more severe than that
imposed on the similarly situated employees. See Cook v. CSX
Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993). Once a prima facie
case is established, the burden shifts to the defendants to produce evi-
dence that shows some legitimate, nondiscriminatory reason for their
actions. See Texas Dep't of Community Affairs v. Burdine, 450 U.S.
248, 253 (1981). If the defendants meet this burden, the burden then
shifts back to the plaintiff to show that the reason proffered by the
defendants was false and that race was the real reason for the adverse
action. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 514-15
(1993).

Our review of the record and the district court's opinion discloses
that this appeal is without merit. Although Spratley established the
first two elements of the prima facie case, he failed to offer evidence

                     4
of other firefighters, outside the protected class, who engaged in simi-
lar misconduct but were not discharged. For example, Spratley com-
pares himself with firefighter Cappendyck, who received a two-day
suspension for a one-time incident involving insubordination and the
careless use of city property. Spratley next compares himself with
Captain Garris, who was reprimanded for improper behavior and fail-
ure to comply with an instruction established by the Department head,
and Captain Hensley, who was suspended and demoted for failing to
obey a direct order from Chief Cade to not bring his girlfriend to a
training exercise. Hensley was originally dismissed for his conduct
but, following a grievance, the dismissal was reduced. However, these
incidents are not sufficiently similar to Spratley's abuse of leave to
warrant a finding that the Defendants disciplined Spratley more
severely than similarly situated employees. The evidence clearly indi-
cates that the reason for Spratley's discharge was due to his failure
to come to work for two months, his failure to present sufficient med-
ical evidence of his inability to work, and his failure to attend a fitness
for duty examination. Spratley fails to establish that the real reason
for his dismissal was race.

Spratley's claim of retaliatory discharge also fails. To establish a
prima facie case of retaliatory discharge, a plaintiff must show that (1)
he engaged in protected activity, (2) the employer took adverse
employment action against him, and (3) there was a causal connection
between the protected activity and the adverse action. Williams v.
Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989). Once this prima
facie case is established, it may be rebutted by the employer's legiti-
mate nondiscriminatory reason for the adverse action. Id. The burden
then shifts back to the plaintiff to prove, by a preponderance of the
evidence, that the proffered reasons are pretextual. Id.

Spratley established a prima facie case of retaliation. Spratley
engaged in a protected activity when he filed his discrimination com-
plaint and was discharged soon thereafter. Spratley alleges that the
causal connection between the protected activity and his discharge is
that he was fired after the Defendants became aware that he filed a
discrimination complaint. See Williams, 871 F.2d at 457. However,
mere knowledge of an EEOC complaint is not sufficient evidence of
retaliation to counter substantial evidence of legitimate reasons for
discharging an employee. Id. Spratley failed to establish that the

                     5
Defendants' proffered reasons for discharging him were a pretext for
a true retaliatory motive.

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    6